Gorski, J. (dissenting).
I respectfully dissent because, in my view, Supreme Court properly granted plaintiffs motion seeking to set aside the jury verdict in favor of Philip M. Stegemann, M.D. and the County of Erie (defendants) as against the weight *1363of the evidence. As the court properly determined, the evidence so preponderates in plaintiff’s favor that the jury verdict in favor of defendants could not have been reached on any fair interpretation of the evidence (see Higgins v Armored Motor Serv. of Am., Inc., 13 AD3d 1087, 1088 [2004]; Grant-White v Hornbarger, 12 AD3d 1066, 1067-1068 [2004]; Augustine v Dandrea, 274 AD2d 962, 963 [2000]).
When plaintiff awoke from general anesthesia following surgery on the rotator cuff of her right shoulder, it was discovered that she had a large second degree burn, approximately 8 centimeters by 14V2 centimeters, in the area of her left underarm and breast, an area remote from the surgical site. The burn was serious enough to require skin grafting and tissue for that purpose was taken from plaintiffs thigh, resulting in scarring in two areas of plaintiffs body. According to the testimony of Dr. Stegemann and expert testimony offered by him, the burn was caused by an overheated IV bag placed by the nurses or other employees of the Erie County Medical Center (ECMC) and used as an axillary roll. According to the testimony of employees of the ECMC and expert testimony offered by defendant County of Erie, plaintiff sustained a chemical burn from lying on pads soaked in Betadine for too long or she sustained a burn resulting from the misuse of an electrocautery device, either of which resulted from circumstances implicating Dr. Stegemann.
“The determination of the trial court to set aside a jury verdict as against the weight of the evidence ‘must be accorded great respect’ . . . and, where the court’s determination is ‘not unreasonable, we will not intervene to reverse that finding’ ” (American Linen Supply Co. v M.W.S. Enters., 6 AD3d 1079, 1080 [2004], lv dismissed 3 NY3d 702 [2004]; see Higgins, 13 AD3d at 1088). In my view, the court properly set aside the jury verdict upon determining that there was no rational basis for the jury’s finding that neither defendant was negligent. Plaintiff, who was unconscious throughout the surgery, could not have contributed to her initial injury in any manner, and thus one of the defendants was responsible for the burn sustained by plaintiff during the surgery in an area remote from the surgical site. I further conclude, however, that the court should have granted judgment in favor of plaintiff on the issue of negligence and granted a new trial to determine which defendant was at fault and, in the event that both were at fault, to determine the percentage of fault for each.
The majority concludes that “plaintiff failed to prove circumstantially what caused the burn and thus failed to prove *1364which defendant caused the burn.” I cannot agree with that conclusion. Plaintiff, as part of her case, offered testimony from both defendants wherein each blamed the other and, indeed, it can hardly be debated that a patient does not awaken from anesthesia following surgery with large burns in the absence of negligence on the part of at least one of the defendants who participated in the surgery. “Generally, the doctrine of res ipsa loquitur permits but does not compel an inference of negligence . . . . However, where a plaintiff’s ‘prima facie proof is so convincing that the inference of negligence arising therefrom is inescapable and unrebutted, summary judgment on [negligence] is proper’ ” (Thomas v New York Univ. Med. Ctr., 283 AD2d 316, 317 [2001], quoting Salter v Deaconess Family Medicine Ctr. [appeal No. 2], 267 AD2d 976, 977 [1999]). In my view, this is one of those rare res ipsa loquitur cases in which plaintiff should have been awarded a directed verdict on the issue of negligence at the close of proof because the circumstantial evidence presented by her is so convincing that the inference of negligence on the part of one or both of the defendants is inescapable (see Morejon v Rais Constr. Co., 7 NY3d 203, 209 [2006]).
I therefore would modify the order by granting judgment in favor of plaintiff on the issue of negligence and by providing that a new trial is limited to the issues of apportionment of liability and damages. Present—Hurlbutt, J.E, Gorski, Smith and Pine, JJ.